DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e., “unit” or “module”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“image receiving unit which receives …” in claim 36
“classification module which classifies …” in claim 36
“analysis module which acquires …” in claim 36
“second image processing unit which acquires …” in claim 36
“third image processing unit which acquires …” in claim 36
“image analysis unit which performs …” in claim 36
“classifying unit which performs …” in claim 36
“first image analysis unit which performs …” in claim 37
“second image analysis unit which performs …” in claim 37
“third image analysis unit which performs …” in claim 37
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
It is noted that the specification discloses that the corresponding structures are various processors and/or software ([0194] - [0195]). With regards to the “image analysis unit” in claim 36, and the first, second, and third image analysis units in claim 37, it is noted that no algorithm has been provided to perform the recited first, second, and third determinations. The specification therefore fails to adequately disclose the corresponding structure for the “image analysis unit” in claim 36, and for the first, second, and third image analysis units in claim 37.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36 - 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Each of the independent claims 36, 51, 61, and 62 have been amended to recite features directed towards performing, by an image analysis unit, “a first determination of whether the brain of the subject is normal or abnormal with respect to cranial nerves based on the neurodegeneration feature, a second determination of whether the brain of the subject is normal or abnormal with respect to beta amyloid protein and a third determination of whether the brain of the subject is normal or abnormal with respect to tau protein based on a SUVR information.”
Applicant’s specification does not disclose “determination of whether the brain of the subject is normal or abnormal with respect to cranial nerves based on the neurodegeneration feature.” In contrast, the specification merely discusses determining whether “it” is “normal or abnormal with respect to cranial nerves based on the neurodegeneration feature” ([0023], [0042], [0056], [0057], as published). The specification does not explain what “it” is. In particular, the specification does not disclose that what is determined to be “normal or abnormal with respect to cranial nerves” is “the brain of the subject.” 
Similarly, the specification does not disclose a second determination of whether the brain of the subject is normal or abnormal with respect to beta amyloid protein. In contrast, the specification merely discusses determining whether “it” is “normal or abnormal normal or abnormal with respect to beta amyloid protein” ([0023], [0042], [0056], [0057], as published). The specification does not explain what “it” is. In particular, the specification does not disclose that what is determined to be “normal or abnormal normal or abnormal with respect to beta amyloid protein” is “the brain of the subject.” 
Similarly, the specification does not disclose a third determination of whether the brain of the subject is normal or abnormal with respect to tau protein based on a SUVR information. In contrast, the specification merely discusses determining whether “it” is “with respect to … tau protein based on the SUVR information” ([0023], [0042], [0056], [0057], as published). The specification does not explain what “it” is. In particular, the specification does not disclose that what is determined to be “normal or abnormal normal or abnormal with respect to tau protein” is “the brain of the subject.”
The limitations directed towards the image analysis unit performing “a first determination of whether the brain of the subject is normal or abnormal with respect to cranial nerves based on the neurodegeneration feature, a second determination of whether the brain of the subject is normal or abnormal with respect to beta amyloid protein and a third determination of whether the brain of the subject is normal or abnormal with respect to tau protein based on a SUVR information” are therefore found to present new matter. 

Each of the independent claims 36, 51, 61, and 62 have been amended to recite features directed towards performing, by an image analysis unit, “a first determination of whether the brain of the subject is normal or abnormal with respect to cranial nerves based on the neurodegeneration feature, a second determination of whether the brain of the subject is normal or abnormal with respect to beta amyloid protein and a third determination of whether the brain of the subject is normal or abnormal with respect to tau protein based on a SUVR information.”
Applicant’s specification has not clearly described any algorithm that the image analysis unit uses to perform the claimed first, second, and third determinations. For example, the specification states that:
… the MRI image analysis unit 31 makes first determination of whether it is normal or abnormal with respect to a predetermined neurodegeneration feature biomarker, second determination of whether it is normal or abnormal with respect to a predetermined amyloid PET image biomarker, and third determination of whether it is normal or abnormal with respect to a predetermined tau PET image biomarker ([0105], as published

However, the specification does not explain the processing steps that the MRI image analysis unit 31 uses in order to arrive at a conclusion as to whether or not “the brain of the subject is normal or abnormal with respect to cranial nerves based on the neurodegeneration feature” as recited in the independent claims. In particular, no equations, flowcharts, or phraseology is present in the disclosure that describes the algorithm necessary for the image analysis unit to perform the claimed first determination. Similarly, no equations, flowcharts, or phraseology is present in the disclosure that describes the algorithm necessary for the image analysis unit to perform the claimed second and third determinations.
As explained in MPEP 2161.01(I), simply specifying a desired outcome (i.e., first, second and third determinations, as recited) without sufficiently describing how the functions necessary to achieve the outcome are performed or how the result is achieved, is insufficient to fulfill the written description requirement; the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).

Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program a computer to perform the claimed first, second, and third determinations.
There is insufficient written description of the particular algorithm implemented by the invention of claims 36, 51, 61, and 62, and all claims depending therefrom. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 - 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36 - 37 are indefinite because claim limitations “image analysis unit which performs a first determination of …” (claim 36), as well as “first image analysis unit which performs …,”  “second image analysis unit which performs …,” and “third image analysis unit which performs …” (claim 37) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As explained in the written description rejections above, the specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program a computer to perform the claimed first, second, and third determinations. It is therefore unclear how the image analysis unit performs the claimed determinations. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claims 51, 61, and 62 are indefinite because those of ordinary skill in the art would not understand how the image analysis unit performs the claimed first, second, and third determinations. As explained in the written description rejections above, the specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program a computer to perform the claimed first, second, and third determinations. It is unclear how the image analysis unit performs the claimed first, second, and third determinations.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 37 and 52 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 37 recites that the image analysis unit comprises first, second, and third image analysis units that respectively perform the first, second, and third determinations. These limitations fail to further limit the subject matter of claim 36 because claim 36 has already recited that the image analysis unit performs the first, second, and third determinations. Those of ordinary skill in the art would not recognize there to be any structural difference between (1) one image analysis unit that performs the first, second, and third determinations, and (2) one image analysis unit that comprises first, second, and third image analysis units that respectively perform the first, second, and third determinations. For example, any first determination made by the image analysis unit would necessarily be made by a “first image analysis unit” of the image analysis unit. Similar logic applies to the second and third image analysis units.
Claim 52 recites substantially similar features to claim 37 (i.e., that first, second, and third image analysis units that respectively perform the first, second, and third determinations). Claim 52 fails to further limit the subject matter of claim 51 for reasons similar to those discussed above. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. 

Claim Objections
The objections to the claims have been withdrawn in view of amendments to the claims.

Claim Interpretation - 112(f)
Applicant argues on page 25 that “limitations of claims 36 and 37 enumerated by the Examiner do not meet at least the third prong of the above test because the terms are modified by the specific acts for performing the claimed functions.” Applicant asserts that ‘the term "image receiving unit" is followed by specifying the act of receiving a plurality of images. The term "an image analysis unit" is followed by the description of a number of acts of making the specified determination for performing the claimed function.’
Examiner respectfully disagrees. The third prong of the test for 112(f) is met because the limitations invoking 112(f) recite a generic placeholder (i.e., “unit” or “module”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. In response to applicant’s specific assertion that ‘the term "image receiving unit" is followed by specifying the act of receiving a plurality of images,’ applicant is reminded that the act of ‘receiving a plurality of images’ is the functional language itself (i.e., prong “B” of the three-prong test), rather than “specific acts for performing the claimed functions” that may be sufficient to preclude 112(f) interpretation of generic placeholders that correspond to “step for” in a method claim that are accompanied by recitation of specific acts. It is noted that claims 36 - 50  are claims to a device that comprises structures rather than steps/acts, and therefore must recite sufficient physical structure to perform the recited function in order to avoid invoking 112(f) interpretation. Similarly, in response to applicant’s assertion that the ‘description of a number of acts’ performed by the "an image analysis unit" precludes interpretation of the limitation under 112(f), applicant is reminded that the ‘description of a number of acts’ is the functional language itself (i.e., prong “B” of the three-prong test). The interpretations of the claims under 112(f) are therefore deemed proper and are maintained. 

112(a)
Applicant’s arguments on pages 25 - 26 with respect to the written description rejections of the claims have been considered but they are not persuasive.  
Examiner interprets applicant’s assertion on page 25 that the “specification provides numerous examples of features and values that may be used to determine whether the brain of the subject is normal or abnormal with respect to the parameters recited in the claims” and subsequent citation to [0005] and [0007] - [0009] as an assertion that the cited paragraphs provide support for the amendments to the claims. 
Examiner respectfully disagrees. The cited portions ([0005] and [0007] - [0009]) describe related art and discuss well-understood physiological aspects of Alzheimer's disease and state that brain atrophy may be observed through MRI.
However, nether the cited portions nor any other portions of the specification disclose performing, by an image analysis unit, “a first determination of whether the brain of the subject is normal or abnormal with respect to cranial nerves based on the neurodegeneration feature, a second determination of whether the brain of the subject is normal or abnormal with respect to beta amyloid protein and a third determination of whether the brain of the subject is normal or abnormal with respect to tau protein based on a SUVR information.” 
The written description rejections have therefore been updated to new grounds of rejection necessitated by the amendments to the claims. 

112(b)
Applicant’s arguments on page 26 with respect to the indefiniteness rejections of the claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793